1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                           EASTERN DISTRICT OF CALIFORNIA
10   SUSAN CORNING, an individual,             CASE NO.: 2:18-cv-02295-TLN-EFB
11                    Plaintiff,               ORDER GRANTING STIPULATION
                                               TO CONTINUE FACT DISCOVERY
12          v.                                 CUTOFF AND EXPERT DISCLOSURE
                                               DEADLINES
13   SOUTHERN MONO
     HEALTHCARE DISTRICT d/b/a
14   Mammoth Hospital, a California            Dept:       2
     public agency; MAMMOTH                    Judge:      Hon. Troy L. Nunley
15   HOSPITAL FOUNDATION, a
     California corporation; and DOES 1        Action Filed: August 22, 2018
16   through 30, inclusive,                    Trial Date:   None set
17                    Defendants.
18
19
20          Pending before the Court is the Stipulation to Continue Fact Discovery
21   Cutoff and Expert Disclosure Deadlines, filed by Plaintiff Susan Corning and
22   Defendants Southern Mono Healthcare District and Mammoth Hospital
23   Foundation. Upon review of the stipulation, the Court finds good cause for the
24   extension requested.
25          The following deadlines in the Court’s scheduling order shall be modified:
26                Fact Discovery Cutoff – September 20, 2019 to December 20, 2019.
27                Expert Disclosure Deadline – November 19, 2019 to January 17,
28                 2020.
                                              -1-
                       ORDER GRANTING STIPULATION TO CONTINUE DEADLINES
     1767365v1                                                 Case No. 2:18-cv-02295-TLN-EFB
1                 Rebuttal Expert Disclosure Deadline – December 19, 2019 to
2                  February 14, 2020.
3    IT IS SO ORDERED.
4    DATED: July 2, 2019
5
                                                     Troy L. Nunley
6                                                    United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
                      ORDER GRANTING STIPULATION TO CONTINUE DEADLINES
     1767365v1                                                Case No. 2:18-cv-02295-TLN-EFB
